UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


VINCENT FORRAS AND LARRY KLAYMAN,
                                                     Civil Action No. 12-282
        Plaintiffs,
                                                     MEMORANDUM OPINION HOLDING
                v.
                                                     DEFENDANTS’ SUPPLEMENTAL
                                                     MOTION FOR ATTORNEY FEES IN
IMAM FEISAL ABDUL RAUF AND ADAM
                                                     ABEYANCE AND DENYING
BAILEY,
                                                     PLAINTIFFS’ MOTION FOR
                                                     RECONSIDERATION AND DISCOVERY
        Defendants.


        Defendants Imam Feisal Abdul Rauf and Adam Bailey (“Defendants”) bring this

supplemental motion for attorney fees. (Doc. No. 15). Plaintiffs Vincent Forras and Larry

Klayman (“Plaintiffs”) oppose the motion on the merits and also move this Court to hold the

attorney fees motion in abeyance pending the outcome of Plaintiffs’ appeal. (Doc. No. 21 at 2).

Plaintiffs further move for discovery regarding the amount of billable hours spent on this matter.

(Id.). Plaintiffs have also moved this Court to reconsider its April 18, 2014 order that granted

Defendants’ special motion to dismiss. (Docs. No. 22 and 23). Upon careful consideration of

the parties’ briefs, submissions, and exhibits, the Court will GRANT Plaintiffs’ motion to hold

the motion for attorney fees in abeyance, DENY the motion for discovery, and DENY the

motion for reconsideration.

   I.       BACKGROUND

        The factual and procedural background of this case is set out in considerable detail in this

Court’s previous ruling. See Forras v. Rauf, No. CV 12-00282 (BJR), 2014 WL 1512814

(D.D.C. Apr. 18, 2014). The Court will only briefly recite the relevant background here.




                                                 1
          On October 12, 2011, Plaintiffs filed an action against Defendants in D.C. Superior Court

(“D.C. Superior Court action”). See Vincent Forras & Larry Klayman v. Iman Feisal Abdul

Rauf & Adam Leitman Bailey, 2011 CA 0008122 B (D.C. Super. Aug. 7, 2012). The D.C.

Superior Court action alleged, among other things, that Defendants made defamatory statements

against Plaintiffs. (Id.). On February 21, 2012, Plaintiffs filed a Notice of Dismissal in D.C.

Superior Court. (Id.).

          That same day, Plaintiffs commenced the present action in federal court, alleging nearly

identical claims and facts. (Doc. No. 1). On April 18, 2014, this Court granted Defendants’

special motion to dismiss the federal action pursuant to the Anti-SLAPP Act. (Doc. No. 14 at

17). The Court’s order held that it retained jurisdiction to consider the question of attorney fees.

(Id.).

          On May 9, 2014, Defendants moved for an award of attorney fees. (Doc. No. 15).

Defendants seek fees for litigating both the federal action and the related D.C. Superior Court

action. On May 16, 2014, Plaintiffs appealed the Court’s ruling to the United States Court of

Appeals for the D.C. Circuit, where the matter is pending. (Doc. No. 16). On June 27, 2014,

Plaintiffs moved for reconsideration of the Court’s ruling and for discovery as to the attorney

fees motion. (Docs. No. 22, 23). Plaintiffs also moved the Court to “stay the question of

attorney fees awaiting appeal.” (Doc. No. 21 at 2).

    II.      MOTION FOR ATTORNEY FEES

          Defendants seek an award of $103,209.35 in attorney fees following the Court’s April 18,

2014 order granting their special motion to dismiss. As indicated supra, Plaintiffs have appealed

the Court’s ruling, and this matter is currently pending before the D.C. Circuit. According to

Plaintiffs, the Court should refrain from ruling on the attorney fees motion until the D.C. Circuit



                                                  2
rules on Plaintiffs’ appeal. The Court will do so. Under Local Civil Rule 54.2(b), this Court has

the discretion to determine “whether, in the interest of justice, the fee issues . . . should be

considered or be held in abeyance pending the outcome of the appeal.” See also Landis v. N.

Am. Co., 299 U.S. 248, 254-55 (1936) (“power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants”). For the reasons set forth below, the

Court finds that it is in the interests of justice and judicial economy to hold the motion for

attorney fees in abeyance.

        Here, Plaintiffs have not shown a high likelihood of success on the merits, especially in

light of the D.C. Circuit’s recent ruling in Doe No. 1 v. Burke, 91 A.3d 1031 (D.C. 2014).

However, Plaintiffs have asserted that an improper award of attorney fees would impose

irreparable harm on Plaintiffs, especially Plaintiff Forras who is a retired firefighter. (Doc. No.

21 at 6). In contrast, Defendants have not claimed that a delay in the award of fees will cause

irreparable harm. In fact, a large portion of Defendants’ attorney fees are attributable to work

performed by Defendant Bailey’s law firm. (Doc. No. 21 at 15). Furthermore, even if the

decision is upheld on appeal, the Court will likely face another motion for attorney fees related to

the cost of the appeal process. Such a motion would raise issues similar to those in the present

motion for attorney fees, i.e., the propriety of awarding fees to a defendant’s law firm, the

appropriate hourly rate for work performed by attorneys not licensed in the forum, and the billing

practices of Defendants’ attorneys following the Court’s April 18, 2014 order. Therefore, much

of the subsequent analysis would be duplicative. Accordingly, the Court will exercise its

discretion and hold the motion for attorney fees in abeyance pending the D.C. Circuit’s mandate.




                                                   3
    III.      MOTION FOR DISCOVERY

           Plaintiffs seek discovery regarding the number of hours spent by Defendants’ lawyers on

various motions and legal research tasks. (Doc. No. 21 at 8). Defendants already furnished this

information in connection with the motion for attorney fees. Plaintiffs provide no explanation as

to what documents or depositions they would seek to discover. The Court denies this motion.

    IV.       MOTION FOR RECONSIDERATION

           Defendants contend that the Court does not have jurisdiction to hear the motion for

reconsideration because the motion was filed after Plaintiffs entered the Notice of Appeal. (Doc.

No. 25 at 3). The Court agrees. “The filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Disc. Co., 459 U.S. 56, 58 (1982). 1 Here, Plaintiffs appealed the Court’s April 18, 2014 order

and opinion to the United States Court of Appeals for the D.C. Circuit on May 16, 2014. (Doc.

No. 16). On June 27, 2014, over one month later, Plaintiffs moved for reconsideration.

Accordingly, the Court does not have jurisdiction to rule on the motion for reconsideration.




1
 Plaintiffs assert that this principle also deprives the Court of jurisdiction over the Motion for Attorney Fees. The
Court disagrees. The Notice of Appeal relates only to the Court’s April 18, 2014 order. Moreover, the Notice of
Appeal was filed after the Motion for Attorney Fees.


                                                          4
   V.      CONCLUSION

   For the reasons set forth above, the Court will GRANT Plaintiffs’ motion to hold the attorney

fees motion in abeyance pending the D.C. Circuit’s mandate in this matter. The Court will

DENY Plaintiffs’ motions for reconsideration and discovery. An Order consistent with this

Memorandum Opinion will be separately and contemporaneously issued on this same day,

November 6, 2014.




                                                   ___________________
                                                   BARBARA J. ROTHSTEIN
                                                   UNITED STATES DISTRICT JUDGE




                                               5